Citation Nr: 0110233	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-10 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to earlier effective dates for increased ratings 
for a bipolar disorder with anxiety, rated as 50 percent 
disabling effective from September 5, 1989, and rated as 100 
percent disabling effective from December 2, 1993.


REPRESENTATION

Appellant represented by:	Kenneth S. Hines, Ph.D.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from July 1964 to July 1966.  
He also had a period of active duty for training from August 
12 to August 26, 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Louis, Missouri, Regional Office 
(RO).   

The Board notes that the issues which were certified for 
appellate review differed from the issue shown on the front 
page of this decision.  As originally certified, the issues 
were (1) entitlement to an earlier effective date for a grant 
of service connection for a bipolar disorder, and (2) whether 
there is clear and unmistakable error in a decision assigning 
an effective date of December 2, 1993, for assignment of a 
100 percent disability rating for the bipolar disorder with 
anxiety.  With respect to the first issue, the Board finds 
that it has become moot.  In this regard, the Board notes 
that in a supplemental statement of the case issued by the RO 
in May 2000, the RO indicated that it considered the 
effective date for the grant of service connection for a 
bipolar disorder with anxiety to be January 28, 1969.  This 
date is the same date which the veteran alleged should be 
assigned.  Therefore, that action by the RO satisfies the 
veteran's appeal with respect to that issue, and no further 
action by the Board is required.  Regarding the second issue, 
the Board finds that, for reasons explained below, the issue 
was erroneously characterized by the RO and adjudicated under 
the wrong legal standard, and must, therefore, be returned to 
the RO for readjudication.

REMAND

In order to fully understand the veteran's appeal, the Board 
reviewed the entire history of the veteran's claims with the 
VA.  On January 28, 1969, the veteran submitted his original 
claim for disability compensation for disorders including 
"nervousness."  In a rating decision of September 1969, the 
RO noted that the veteran had been treated in service for an 
anxiety reaction and had been diagnosed on a VA examination 
in July 1969 as having an anxiety neurosis characterized as 
being mild to moderate in degree.  Based on that evidence, 
the RO granted service connection for an anxiety reaction, 
and assigned a 10 percent disability rating.  Subsequently, 
in a decision of October 1971, based on a VA examination 
report dated in August 1971 in which it was noted that the 
veteran's anxiety was probably not a hindrance to his job, 
the RO reduced the rating from 10 percent to a noncompensable 
level.  

In August 1981, the veteran requested an increased rating.  
Subsequently, in a decision of November 1981, the RO 
increased the rating to 30 percent disabling, effective from 
November 25, 1980; assigned a temporary total rating from 
July 30, 1981; and rated the disorder as 30 percent 
disabling, effective from September 1, 1981.  The RO 
confirmed that rating in October 1984.  In a decision of 
March 1985, the RO assigned a temporary total rating based on 
a period of hospitalization, but otherwise confirmed the 30 
percent rating.

In a decision of August 1988, the RO reduced the rating from 
30 percent to 10 percent.  The 10 percent rating was 
confirmed by the Board in June 1990.  In the decision, the 
Board noted that in his substantive appeal the veteran had 
made contentions which the Board interpreted as requesting 
service connection for a bipolar disorder.  The Board 
referred that issue to the RO for adjudication.  In a rating 
decision of July 1991, the RO denied service connection for a 
bipolar disorder.  The veteran perfected an appeal, and in a 
decision of August 1994 the Board granted service connection 
for a bipolar disorder on the basis that the anxiety symptoms 
noted in service represented the prodromal stage of the 
veteran's current bipolar disorder.  

Subsequently, in a rating decision of September 1994, the RO 
revised the grant of service connection to reflect that the 
veteran was service-connected for an "anxiety reaction, 
bipolar disorder", and increased the rating from 10 percent 
to 50 percent, effective from September 5, 1989; assigned a 
temporary total rating effective from December 2, 1993; and 
assigned a 50 percent rating effective from May 1, 1994.  

Subsequently, in a written statement received in October 
1994, the veteran stated that he "disagrees with the Lincoln 
VA's rating of 50 percent disability effective 9/5/89 and 
offers the Social Security Administration's determination of 
full disability effective 12/31/80..."  The Board finds that 
by submitting this statement, the veteran disagreed not only 
with the assignment of a 50 percent rating, but also with the 
effective date of the increased rating.  This two pronged 
notice of disagreement was submitted within the applicable 
time limit.  

In a rating decision of July 1995, the RO increased the 
rating from 50 percent to 70 percent, effective from October 
6, 1994.  Subsequently, in a statement in support of claim 
dated in September 1995, the veteran indicated that he 
disagreed with the recent decision, and wanted to present 
evidence on two issues (1) the onset of the disability, and 
(2) the extent of the disability.  The Board finds that this 
document also amounts to a notice of disagreement with 
respect to both the level of the rating and the effective 
date of the increase.  The RO issued a supplemental statement 
of the case in December 1995, but it only addressed the claim 
for an increased rating.

During a hearing held in January 1996, the veteran indicated 
a desire for an earlier effective date for a higher rating.  
In a substantive appeal statement dated in December 1995 but 
date marked as having been received in April 1996 the veteran 
stated that the specific benefits sought was a 100 percent 
rating for service-connected disabilities retroactive to 
7/15/80.  In a hearing officer's decision of April 1996, a 
100 percent rating was granted effective from December 2, 
1993.  The Board finds that the assignment of a 100 percent 
rating satisfied the portions of the October 1994 and 
September 1995 notices of disagreement with respect the 
rating level, however, the RO did not assign earlier 
effective dates for the increased ratings and did not issue a 
statement of the case with respect to the effective dates of 
the increases.

In December 1997, the veteran again wrote the RO and 
requested an earlier effective date for an increased rating.  
He asserted that he should be entitled to a 100 percent 
rating from July 1980.  He made similar contentions in a 
letter dated in May 1998.  Subsequently, in an undated 
letter, the RO advised the veteran that the decision 
assigning the effective date had not been appealed within the 
applicable time limit and was therefore final and could only 
be overturned if it contained clear and unmistakable error.  
The RO again applied the clear and unmistakable error 
standard when issuing a statement of the case in September 
1999.  

The Board notes that the clear and unmistakable error 
standard is a difficult one to meet.  "Clear and unmistakable 
error" is the kind of error, of fact or law, that when called 
to the attention of later reviewers compels the conclusion to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  See 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  The error must be 
so undebatable that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made.  There is "clear and 
unmistakable error" when either the correct facts, as they 
were known at the time, were not before the adjudicator or 
where the statutory or regulatory provisions extant at that 
time were incorrectly applied.  See Russell v. Principi, 3 
Vet. App. 310, 313 (1992).  An asserted failure to evaluate 
and interpret correctly the evidence is not clear and 
unmistakable error.  See Damrel v. Brown, 6 Vet. App. 242, 
245-246 (1994). 

The Board finds, however, that the veteran had in fact 
submitted timely notices of disagreement with respect to the 
decisions regarding the effective dates of the increased 
ratings for his bipolar disorder with anxiety.  As a result, 
the decisions regarding the effective dates did not become 
final, and the clear and unmistakable error standard was not 
applicable when reviewing that decision.  Instead, the 
propriety of the effective dates for increased ratings must 
be judged on the merits and without regard to finality.  
Therefore, the Board must return the case to the RO so that 
it may be adjudicated pursuant to the proper legal standard.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  The Board finds that, in 
light of the veteran's references to a decision by the Social 
Security Administration, the records from that agency should 
be obtained for consideration.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  The RO should again review the record 
and determine the propriety of the 
effective dates for increases in the 
rating for the bipolar disorder with 
anxiety on a de novo basis (i.e. without 
applying the more difficult to meet clear 
and unmistakable error standard).  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

